Sanderson, J., concurring:
I concur in the judgment and what is said in the opinion, except so far as it implies, in respect to the jurisdiction of this Court, a distinction between cases where there is no evidence of a material fact and cases where there is some evidence, but *576not enough to sustain the verdict. I think this Court has jurisdiction, on appeal in criminal cases, over the question whether the verdict is contrary to the evidence in the latter class of cases as well as in the former. I am further of the opinion that the question whether a defendant in a criminal case is entitled to a new trial upon the ground that the verdict is contrary to the evidence, is a question of law and not a question of fact within the meaning of the fourth section of the Sixth Article of the Constitution. But in view of the grounds upon which the decision of this case is put, a further and more particular consideration of the question is not essential at the present time.